DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the floor" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-18 are rejected as being dependent on claim 1.
Claim 11 recites the limitation "the third lower sensor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the third lower sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    757
    1081
    media_image1.png
    Greyscale

Annotated figure A (Goto, Fig. 3)
Claim(s) 1, 4-5, 7-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto (US Pub 2019/0290088 A1). Goto discloses:
With respect to claim 1:
A robot cleaner (1, fig 1) comprising: a body (2, fig 1) ; a first rotating plate (10, fig. 3) rotatably ([0008]) coupled to the body and having a lower surface configured to receive a first mop; a second rotating plate (10, fig. 3) rotatably coupled to the body and having a lower surface configured to receive a second mop; at least one wheel (5, fig 3) spaced apart from the first mop and the second mop and coupled to the body; and a first sensor (23, fig 3) provided so as to sense a first distance ([0042] describes a sensor that senses the presence or absence of a floor – the presence of a floor indicates the sensor senses a distance from a floor, the absence of a floor indicates that that there is an absence of a distance from a floor) from a floor; wherein the at least one wheel and the first sensor are located in front of the first rotating plate and the second rotating plate, and wherein the first sensor is located forward (see annotated fig. A) of the at least one wheel.
	With respect to claim 4:
wherein the at least one wheel includes a first wheel (5, fig. 3) and a second wheel (5, fig. 3) , and wherein the first sensor is located (annotated fig. A shows location of first sensor) closer in a region extending between the first wheel and the second wheel in a front-to-back direction (the sensor is located in front/forward of a line extended from the first wheel to the second wheel, at a centerline which is perpendicular to the line extended form the first to second wheel, of the vacuum)
	With respect to claim 5:
a distance from a center of the first rotating plate to the first wheel corresponds (as shown in the annotated fig. A, a straight-line distance from the first wheel to the first rotating plate is equal to a straight-line distance from the center of the second wheel to the center of the second rotating plate) to a distance from a center of the second rotating plate to the second wheel.
	With respect to claim 7:
that the first rotating plate and the second rotating plate are symmetrical to each other with respect to the body in a left-to-right direction (shown in annotated figure, symmetrical across centerline), and the first wheel and the second wheel are symmetrical (shown in annotated figure, symmetrical with respect to centerline) to each other with respect to the body in the left-to-right direction.
With respect to claim 8,
a rotation axis of the first wheel (see annotated fig., shown by the line connecting the first and second wheels) and a rotation axis (see annotated fig., shown by the line connecting the first and second wheels) of the second wheel are parallel to a connection line (see annotated fig. A) between a center of the first rotating plate and a center of the second rotating plate.
	With respect to claim 10,
that the robot cleaner is supported (fig, 8 shows that these parts of the cleaner appear to touch the floor and as a result the mop is supported by these parts) by the first mop, the second mop, the at least one wheel.

    PNG
    media_image2.png
    779
    995
    media_image2.png
    Greyscale

Annotated Figure B (Goto, Fig. 9)
With respect to claim 11,
a second sensor (see annotated fig. B) provided to sense a second distance from the floor; and a third sensor (see annotated fig. B) provided to sense a third distance from the floor, wherein the second sensor is located at a first side of the first wheel (location of sensors shown in annotated. fig. B) and the first sensor is located at a second side of the first wheel, and wherein the third sensor is located at a first side of the second wheel and the first sensor is located at a second side of the second wheel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Byeong (WO2015186944A1). 
With respect to claim 2, Goto does not explicitly teach that the rotation of one or more of the first rotating plate or the second rotating plate is controlled based on the first distance sensed by the first sensor. Instead, Goto teaches that the sensor controls ([0049]) wheel motors in order to avoid obstacles. Byeong teaches the use of two rotating plates (112 and 122, fig. 1) that is used instead (page 5 lines 14-18) of a driven wheel. Additionally, Byeong teaches of obstacle avoidance sensors 195 that communicate (page 6, line 41) with controller 170 which in turns controls (page 6, line 54-56) the driving of the rotating plates. It would have been obvious a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have had the rotating plates of Goto controlled by the distance sensed by a first sensor instead of  driven wheels, as taught by Byeong, for the purpose of improving battery efficiency (Byeong, page 2, lines 18-20).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Yim (US Pub. 2018/0263447 A1). Goto does not teach that a sensing direction of the first sensor is inclined downwards and towards an edge of the body. Yim, in the same field of endeavor, teaches of a sensor (180, fig. 7) inclined downwards and towards the edge of a body (171, fig. 7).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the sensors of Goto to be angled downwards and towards an edge of the body, so that the robot cleaner can avoid an obstacle (Yim, [0062]) by more rapidly sensing a terrain feature.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto.
With respect to claim 6, Goto does not disclose that the first wheel is located closer to the first rotating plate than to the second rotating plate, the second wheel is located closer to the second rotating plate than to the first rotating plate, and a first horizontal distance between a center of the first wheel and a center of the second wheel is in a range of 0.8 to 1.2 times that a second horizontal distance between a center of rotation of the first rotating plate and a center of rotation of the second rotating plate.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to form the horizontal distance between the center of the first and second wheels to be in the range of 0.8 to 1.2 times the horizontal distance between the center of the first and second rotating plates of Goto because Applicant has not disclosed that the a horizontal distance between the center of the first and second wheels being in the range of 0.8 to 1.2 times the horizontal distance between the center of the first and second rotating plates  provides an advantage, is used for a particular purpose, or solves a stated problem.  In addition, it has been held that discovering optimum or workable ranges involves only routine skill in the art. Further, one of ordinary skill in the art would have expected Goto’s device and applicant’s invention, to perform equally well with either the horizontal distance between the center of the first and second wheels and the horizontal distance between the center of the first and second rotating plates taught by Goto or the claimed distance because both would permit the device to be supported on the floor for cleaning the floor. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto.
With respect to claim 9, Goto discloses that a center of gravity (as can be reasonably determined by the amount of apparent volume within the area, and the fact that the cleaner of Goto would have been stable on the floor) of the robot cleaner is located inside a quadrilateral-shaped area formed using a center of the first rotating plate, a center of the second rotating plate, a center of the first wheel, and a center of the second wheel as respective vertices.
Goto does not disclose that the quadrilateral is rectangular (all vertices being 90 degrees).
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to form a rectangle (all vertices of the shape being 90 degrees) using the vertices of a center of the first rotating plate, a center of the second rotating plate, a center of the first wheel, and a center of the second wheel. Applicant has not disclosed that the making a particular shape of the area formed using a center of the first rotating plate, a center of the second rotating plate, a center of the first wheel, and a center of the second wheel as respective vertices of said shape provides an advantage, is used for a particular purpose, or solves a stated problem.  In addition, it has been held that discovering optimum or workable ranges (in this case the angle formed by the vertices) involves only routine skill in the art. Further, one of ordinary skill in the art would have expected Goto’s device and applicant’s invention, to perform equally well with either the vertices the quadrilateral-shaped area being different than 90 degrees as the center of gravity would have been located within that area regardless of the angles of the vertices.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Byeong.
With respect to claim 12, Goto discloses: a second sensor and a third sensor (see annotated fig. B) provided in front of the first rotating plate and the second rotating plate so as to sense respective distances from the floor, and wherein the second sensor and the third sensor are located outside (see location of sensors in annotated fig. A and the area formed by the rotating plate and wheels in annotated fig. A) an area formed using a center of the first rotating plate, a center of the second rotating plate, and each of the at least one wheel as respective vertices. Goto does not disclose that the rotation of one or more of the first rotating plate or the second rotating plate is controlled based on at least one of the distances sensed by the second sensor and the third sensor. Instead, Goto teaches that the sensors control ([0049]) wheel motors in order to avoid obstacles. Byeong teaches the use of two rotating plates (112 and 122, fig. 1) that is used instead (page 5 lines 11-15) of a driven wheel. Additionally, Byeong teaches of obstacle avoidance sensors 195 that communicate (page 6, line 32) with controller 170 which in turns controls (page 6, line 42-44) the driving of the rotating plates. It would have been obvious a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have had the rotating plates of Goto controlled by the distance sensed by a second and third sensor instead of driven wheels, as taught by Byeong, for the purpose of improving battery efficiency.  (Byeong, page 2, lines 14-16)
With respect to claim 13, Goto discloses that the respective distances from a connection line between a center of the first rotating plate and a center of the second rotating plate to the second sensor and the third lower sensor in a front-to-rear direction are less than respective distances from the connection line to the first wheel and the second wheel in the front-to-rear direction (see annotated fig. A and B where the locations of the second and third sensors can be found; the distance from a line connecting the first and second wheel to the second and third sensors are more than the distance from a connecting line from the centers of the two rotating plates; the front to rear direction is opposite that of the arrow pointing forward).
With respect to claim 14, Goto does not explicitly disclose a first actuator coupled to the body and configured to rotate the first rotating plate; a second actuator coupled to the body and configured to rotate the second rotating plate; and a controller configured to control operation of one or more of the first actuator or the second actuator based on the first distance sensed by the first sensor. Instead, Goto discloses an actuator (15 fig. 4a) which drives the two-rotating plate through a gearbox ([0040]). Byeong, in the same field of endeavor, teaches of two rotating plates, controlled by a sensor, wherein a controller 170 controls (page 6, line 42-44) the driving, by means of an actuator (two driving units incorporating a motor and / or a gear assembly, this would have been necessary to achieve effective control, see page 4, lines 28-29 and page 5 lines 16-18), of the rotating plates based on input from the sensor. It would have been obvious a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have had the rotating plates of Goto controlled by the distance sensed by a second and third sensor instead of driven wheels, as taught by Byeong, for the purpose of improving battery efficiency (Byeong, page 2, lines 14-16).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Byeong and further in view of Chung (US Pub 2011/0278082 A1). 
With respect to claim 16, Goto in view of Byeong does not teach of a bumper coupled to the body along an edge of the body at a front side of body so as to move relative to the body; and a movement sensor coupled to the body so as to sense movement of the bumper relative to the body, wherein rotation of one or more of the first rotating plate or the second rotating plate is controlled further based on the movement of the bumper relative to the body sensed by the movement sensor, and wherein a height of a lowermost section of a front side the body at which the bumper is located is greater than or equal to a height of a lowermost portion of the bumper. 
Chung teaches a bumper (13, fig. 1) coupled to the body along an edge of the body at a front side of body so as to move relative to the body; and a movement sensor (23C, fig. 2) coupled to the body so as to sense movement of the bumper ([0054]) relative to the body, and wherein a height of a lowermost section of a front side the body (10, fig 2) at which the bumper is located is greater than or equal to a height of a lowermost portion of the bumper. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to have incorporated the bumper with sensors into Goto in view of Byeong so that the rotation of the two plates could have also been controlled based on obstacles sensed by the bumper sensors (Chung, [0005], [0046]).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Byeong, Chung and further in view of Yim.
With respect to claim 17, Goto in view of Byeong, and Chung do not teach of a first sensor hole configured to expose the first sensor is provided in the lower surface of the body; and the first sensor hole is inclined downwards and towards the edge of the body. Yim teaches a first sensor hole (near 112d, fig 9) configured to expose the first sensor is provided in the lower surface of the body; and that the first sensor hole is inclined downwards and towards the edge of the body (171, fig. 7).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the sensors of Goto in view of Byong and Chung to be angled downwards and towards an edge of the body, so that the robot cleaner can avoid an obstacle (Yim, [0062]) by more rapidly sensing a terrain feature.
With respect to claim 18, Goto in view of Byeong, and Chung do not teach a first sensor recess configured to be connected to the first sensor hole is formed in the bottom surface of the body; a first bumper recess configured to be connected to the first sensor recess is formed in a bottom surface of the bumper; and the first sensor hole, the first sensor recess, and the first bumper recess are provided in a radial direction of the body.
Yim teaches a first sensor recess (112d, fig 9) configured to be connected to the first sensor hole (near 112d – hole leads to recess, fig 9) is formed in the bottom surface of the body; a first bumper recess (immediately above 180, fig 9) configured to be connected to the first sensor recess is formed in a bottom surface of the bumper; and the first sensor hole, the first sensor recess, and the first bumper recess are provided in a radial direction (Yim, sectional view A-A and fig. 7) of the body.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the sensors of Goto in view of Byong and Chung to be placed in a first sensor recess, with a first bumper recess to be connected to the first sensor recess, and to make the first sensor hole, the first sensor recess, and the first bumper recess provided in a radial direction of a body so that the robot cleaner can avoid an obstacle (Yim, [0062]) by more rapidly sensing terrain features and so that an additional bumper sensor would have not been necessary ([0086]) and thus reducing the cost of the device.
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Byeong.
With respect to claim 19, Goto discloses:
a body (2, fig 1); a first mop and a second mop (10, fig. 3) rotatably coupled to the body so as to contact and clean a floor; at least one wheel (5, fig 3) coupled to a lower surface of the body in front of the first mop and the second mop; and a cliff sensor (23, fig 3; ([0042] describes a sensor that senses the presence or absence of a floor – i.e. a cliff)  positioned (see location  of first sensor in annotated fig. A ) closer to a front of the body than the at least one wheel. 
Goto does not explicitly disclose that the rotation of one or more of the first mop or the second mop is controlled based on whether the cliff sensor detects a cliff. Instead, Goto teaches that the sensor controls ([0049]) wheel motors in order to avoid obstacles. Byeong teaches the use of two rotating plates (112 and 122, fig. 1) that is used instead (page 5 lines 14-18) of a driven wheel. Additionally, Byeong teaches of obstacle avoidance sensors 195 that communicate (page 6, line 41) with controller 170 which in turns controls (page 6, line 54-56) the driving of the rotating plates. It would have been obvious a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have had the rotating plates of Goto controlled by a cliff sensor instead of driven wheels, as taught by Byeong, for the purpose of improving battery efficiency (Byeong, page 2, lines 18-20).
With respect to claim 20, Goto discloses:
A robot cleaner comprising: a body (2, fig 1); a first rotating plate and a second rotating plate (10, fig. 3) rotatably coupled to a lower surface of the body, a first wheel (5, fig 3) coupled to the lower surface of the body in front of the first mop; a second wheel (5, fig 3) coupled to the lower surface of the body and positioned in front of the second mop; and a first cliff sensor sensor (23, fig 3; ([0042] describes a sensor that senses the presence or absence of a floor – i.e. a cliff) located in a region of the lower surface of the body that at least partially extends between the first wheel and the second wheel, the first cliff sensor being provided further forward (see location of first sensor in annotated fig. A) than the first wheel and the second wheel,
Goto does not disclose a first mop configured to be detachably attached to a lower surface of the first rotating plate; a second mop configured to be detachably attached to a lower surface of the second rotating plate; and wherein rotation of one or more of the first rotating plate or the second rotating plate is controlled depending on whether the first cliff sensor detects a cliff. Byeong, in the same field of endeavor, teaches a detachable (through hook-and-loop fasteners, page 4 lines 19-22) first mop (210, fig 1) attached to a lower surface of a first rotating plate (112, fig. 1) and detachable second mop (220, fig. 1) attached to a lower surface of a second rotating plate (122, fig. 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the mops detachable so they can be cleaned or exchanged (Goto, [0059]). Additionally, Byeong teaches the use of two rotating plates that is used instead (page 5 lines 14-18) of a driven wheel. Byeong teaches of obstacle avoidance sensors 195 that communicate (page 6, line 41) with controller 170 which in turns controls (page 6, line 54-56) the driving of the rotating plates. It would have been obvious a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have had the rotating plates of Goto controlled by a cliff sensor instead of driven wheels, as taught by Byeong, for the purpose of improving battery efficiency (Byeong, page 2, lines 18-20).
With respect to claim 21, Goto discloses a second cliff sensor (see second sensor in annotated fig. B) provided in the lower surface of the body and in front of the first mop (see relative locations of sensors in annotated fig. A and B) ; and a third cliff sensor (see third sensor in annotated fig. B) provided in the lower surface of the body and in front of the second mop (see relative locations of sensors in annotated fig. A and B), wherein the second cliff sensor, the first wheel, the first cliff sensor, the second wheel, and the third cliff sensor are sequentially provided along an edge (see relative locations of sensors in annotated fig. A and B) of the body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 571-270-4177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Steven Huang/Examiner, Art Unit 4177                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783